DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 8-10 and 17, the limitation “the electric motor if the demanded D-axis current value does not differ from the supplied D-axis current value”, on line 9 of claim 1; on lines 7-8 of claim 8; on lines 15-16 and 19-20 of claim 9; on lines 3-4 of claim 10; and on lines 3-4 of claim 17, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention.  The use of the “if” clause is not a positive recitation of the invention and should be changed.  See In re Collier 158 USPQ 266 (CCPA 1968).  Note: “if” is not indefinite if we know what the claimed limitation means.  However, when the other claimed limitations are met by the references, then the claimed limitations with the “if” clause has not been given patentable weight since that might not happen at all.
For claims 7, 10-11 and 18, the limitations “the pre-established threshold amount even if the sensorless technology determines that the electric motor has started”, on lines 3-4 of claim 7 and on lines 4-6 of claim 10; and “the electric motor if the demanded Q-axis current value does not differ from the supplied Q-axis current value” on lines 9-10 of claim 11 and on lines 6-8 of claim 18, render the claim indefinite. Claims is indefinite because the claim does not positively recite the invention.  The use of the “if” clause is not a positive recitation of the invention and should be changed.  See In re Collier 158 USPQ 266 (CCPA 1968).  Note: “if” is not indefinite if we know what the claimed limitation means.  However, when the other claimed limitations are met by the references, then the claimed limitations with the “if” clause has not been given patentable weight since that might not happen at all.
Claims 2-8 and 12-18 are rejected due to their dependencies on base claims 1 and 11, respectively.
Conclusion
Because the scope of claims 1-18 cannot be determined due to the problems discussed above under 35 U.S.C. 112, 2nd paragraphs, no prior arts can be applied against these claims at this time. Note that this is not an indication for allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846